Title: [Diary entry: 6 January 1787]
From: Washington, George
To: 

Saturday 6th. Mercury at 35 in the Morning—49 at Noon and 45 at Night. The wind pretty fresh all day from the Southward—weather tolerably clear & pleasant—ground not froze. Brought  Bullocks from the Mill Meadow to Stall feed. At home all day. Mrs. Stuart, Miss Allan, and the two youngest Children of the former came here just before dinner. The Muddy hole Plows finished plowing the ground they were in at Dogue run and began to plow No. 2 at home. Purchased, and had brought home from Alexandria 10 Bushels of red Clover Seed—a bushel of which was weighed 68½ lbs.